Citation Nr: 1233124	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  11-12 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel








INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from August 1954 to August 1956.   He also served in the Army and Air Force Reserves until 1979, the exact dates have not been verified. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2010 of a Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran's DD Form 214 for the period of active duty shows his military occupational specialty was a motor transportation officer. 

The Veteran asserts that he was exposed to noise while on active duty and to noise on a flight line while in the Air Force Reserve. 

The Veteran is in receipt of retirement pay from the Air Force. 

In March 2011, on VA examination, the VA examiner found current tinnitus.  






As the Reserve records are pertinent to the claim and as VA will make as many requests as are necessary to obtain relevant records from a Federal department unless VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile, the case is REMANDED for the following action: 

1.  Request from the Department of the Army the Veteran's service personnel and service treatments for Army Reserve service after 1956 to about 1964 or 1965.

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Request from the Department of the Air Force the Veteran's service personnel and service treatments for Air Force Reserve service from about 1965 or 1966 to 1979.

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

3.  After completion of the above, if additional evidence is received, determine whether further development under the duty to assist to include whether a VA medical examination and VA medical opinion is needed to decide claim, and if so, obtain the necessary VA medical examination and medical opinion.  







Then adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).








Department of Veterans Affairs


